DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 10/19/2022, amended claims 1, 5, 10, and 14 are acknowledged. Claims 1-24 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US Publication No. 2014/0309557 A1) (previously cited), further in view of Amano et al. (US Publication No. 2010/0168615 A1).

Regarding claim 1, Fletcher et al. discloses a biological fluid collection device, comprising: 
a housing (30) having an upper portion, a side portion, and a bottom portion, the upper portion having an inlet port (35, 40) and a cartridge receiving cavity (see Figure 5 and [0040]); a puncturing element (60) moveable between a pre-actuated position (see Figures 3 and 6) wherein the puncturing element is retained within a portion of the upper portion of the housing and a puncturing position (see Figures 4-5) wherein the puncturing element extends through the inlet port and provides fluid communication with a portion of the cartridge receiving cavity (see [0011] and [0042]); and 
a cartridge having a reservoir (42) and an inlet (40), the cartridge removably receivable within the cartridge receiving cavity of the housing (see Figures 6-7), 
wherein the cartridge adapted to receive a blood sample therein while the puncturing element is in the puncturing position (see [0043] and [0058]), 
wherein, with the cartridge received within the cartridge receiving cavity, the inlet port is in fluid communication with a portion of the reservoir of the cartridge (see Figures 5 and 6 and [0043]).  
It is noted Fletcher et al. does not specifically teach the inlet of the cartridge configured to be pierced by the puncturing element. However, Amano et al. teaches a cartridge (20) having a reservoir (25) and an inlet (24), the cartridge removably receivable within the cartridge receiving cavity of the housing (see [0064]), the inlet of the cartridge configured to be pierced by the puncturing element (32) (see Figures 7-8 and [0080], [0101], and [0138]), wherein the cartridge adapted to receive a blood sample (13) therein while the puncturing element is in the puncturing position (see Figures 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al. to include an inlet of the cartridge configured to be pierced by the puncturing element, as disclosed in Amano et al., so as to allow the blood to reach the entrance of the reservoir after filling the inlet, flow into the reservoir by capillary action, and flow into a detecting section in a rate controlling state (see Amano et al.: [0139]).
Regarding claim 2, Fletcher et al. discloses the upper portion, the side portion, and the bottom portion of the housing together form a C-shape (see Figures 5-6).
Regarding claim 24, Fletcher et al. discloses a biological fluid collection and testing system, comprising:
a biological fluid collection device, comprising: 
a housing (30) having an upper portion, a side portion, and a bottom portion, the upper portion having an inlet port (35, 40) and a cartridge receiving cavity (see Figure 5 and [0040]); 
a puncturing element (60) moveable between a pre-actuated position (see Figures 3 and 6) wherein the puncturing element is retained within a portion of the upper portion of the housing and a puncturing position (see Figures 4-5) wherein the puncturing element extends through the inlet port and provides fluid communication with a portion of the cartridge receiving cavity (see [0011] and [0042]); and 
a cartridge having a reservoir (42) and an inlet (40), the cartridge removably receivable within the cartridge receiving cavity of the housing (see Figures 6-7), the cartridge adapted to receive a blood sample therein while the puncturing element is in the puncturing position (see [0043] and [0058]),
wherein, with the cartridge received within the cartridge receiving cavity, the inlet port is in fluid communication with a portion of the reservoir of the cartridge (see Figures 5 and 6 and [0043]), and
a near patient testing station (20, 24) having a receiving portion, wherein the cartridge is removably receivable within the receiving portion (see Figures 8 and 10 and [0038] and [0054]-[0055]).
It is noted Fletcher et al. does not specifically teach the inlet of the cartridge configured to be pierced by the puncturing element. However, Amano et al. teaches a cartridge (20) having a reservoir (25) and an inlet (24), the inlet of the cartridge configured to be pierced by the puncturing element (32) (see Figures 7-8 and [0080], [0101], and [0138]), and the cartridge removably receivable within the cartridge receiving cavity of the housing (see [0064]), the cartridge adapted to receive a blood sample (13) therein while the puncturing element is in the puncturing position (see Figures 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al. to include an inlet of the cartridge configured to be pierced by the puncturing element, as disclosed in Amano et al., so as to allow the blood to reach the entrance of the reservoir after filling the inlet, flow into the reservoir by capillary action, and flow into a detecting section in a rate controlling state (see Amano et al.: [0139]).

Claim(s) 3-13, 16-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. and Amano et al., further in view of Tamir (US Publication No. 2010/0261988 A1) (previously cited).

Regarding claim 3, it is noted neither Fletcher et al. nor Amano et al. specifically teach the upper portion, the side portion, and the bottom portion of the housing together define a finger receiving cavity. However, Tamir teaches the upper portion, the side portion, and the bottom portion of the housing together define a finger receiving cavity (250, 1010) (see Figures 2A-B and 5A-B and [0098] and [0165]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al. and Amano et al. to include the upper portion, the side portion, and the bottom portion of the housing together define a finger receiving cavity, as disclosed in Tamir, so as to ergonomically force or direct the user to position the finger exposing the optimal location for blood extraction at the middle of the top pad of the finger (see Tamir: [0165]).
Regarding claim 4, it is noted neither Fletcher et al. nor Amano et al. specifically teach the upper portion includes a fill indicator window. However, Tamir teaches the upper portion includes a fill indicator window (284, 1527) (see [0026], [0115], and [0189]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al. and Amano et al. to include the upper portion includes a fill indicator window, as disclosed in Tamir, so as to show the user when sufficient blood has accumulated for the purpose of the test (see Tamir: [0115]).
Regarding claim 5, Fletcher et al. teaches the cartridge comprises: 
an outlet (48), the inlet and the outlet in fluid communication (see Figures 5-7 and 9 and [0043]); 
a mixing chamber (44) disposed between the inlet and the outlet (see Figures 5-7 and 9 and [0043]); 
a sample stabilizer disposed between the inlet and the mixing chamber (see [0044]); and 
a collection chamber (46) disposed between the mixing chamber and the outlet (see Figures 5-7 and 9 and [0043]).  
Regarding claim 6, Fletcher et al. teaches the mixing chamber receives the blood sample and the sample stabilizer therein and the mixing chamber effectuates distributed mixing of the sample stabilizer within the blood sample (see [0044] and [0063]).
Regarding claim 7, Fletcher et al. teaches the cartridge includes an actuation portion (53), wherein the actuation portion is transitionable between a first position in which the blood sample is containable within the collection chamber and a second position in which a portion of the blood sample is expelled from the collection chamber (see [0043] and [0062]).
Regarding claim 8, Fletcher et al. teaches the actuation portion comprises a bulb (see [0043] and [0062]).  
Regarding claim 9, Tamir teaches with the cartridge received within the cartridge receiving cavity, a portion of the collection chamber (280) is aligned with the fill indicator window (see Figure 3B and 5A and [0115] and [0189]).
Regarding claim 10, Fletcher et al. teaches the cartridge comprises: 
an outlet (48), the inlet and the outlet in fluid communication (see Figures 5-7 and 9 and [0043]); 
a collection chamber (46) disposed between the inlet and the outlet (see Figures 5-7 and 9 and [0043]); and 
a separation member disposed between the inlet and the collection chamber, the separation member adapted to restrain a cellular portion of the blood sample and to allow a plasma portion of the blood sample to pass therethrough to the collection chamber (see [0045]-[0046]). 
 Regarding claim 11, Fletcher et al. teaches the cartridge includes an actuation portion (53), wherein the actuation portion is transitionable between a first position in which the blood sample is containable within the collection chamber and a second position in which a portion of the blood sample is expelled from the collection chamber (see [0043] and [0062]).
Regarding claim 12, Fletcher et al. teaches the actuation portion comprises a bulb (see [0043] and [0062]).  
Regarding claim 13, Tamir teaches with the cartridge received within the cartridge receiving cavity, a portion of the collection chamber (280) is aligned with the fill indicator window (see Figure 3B and 5A and [0115] and [0189]).
Regarding claims 16-17, it is noted neither Fletcher et al. nor Amano et al. specifically teach the cartridge includes qualitative or quantitative onboard diagnostics. However, Tamir teaches the cartridge includes qualitative or quantitative onboard diagnostics (see [0059] and [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al. and Amano et al. to include the cartridge includes qualitative or quantitative onboard diagnostics, as disclosed in Tamir, so as to indicating the results of a variety of tests, such as cholesterol, heart disease risk, glucose, drug abuse, pregnancy testing, HIV or other infectious diseases, prothrombin time test, cancer related tests, a test for luteinizing hormone, etc. (see Tamir: [0053]).
Regarding claim 18, it is noted neither Fletcher et al. nor Amano et al. specifically teach an integrated pain reduction module. However, Tamir teaches an integrated pain reduction module (see [0049], [0201]-[0202], and [0207]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al. and Amano et al. to include an integrated pain reduction module, as disclosed in Tamir, so as to reduce pain associated with the finger tip piercing while simultaneously optimizing the blood flow to the pierced portion (see Tamir: [0207]).
Regarding claim 21, Tamir teaches the integrated pain reduction module includes pressure (see [0049], [0201]-[0202], and [0207]).  

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al., Amano et al., and Tamir, further in view of Spero et al. (US Publication No. 2019/0307383 A1) (previously cited).

Regarding claims 14-15, it is noted none of Fletcher et al., Amano et al., or Tamir specifically teach the cartridge includes a readable information portion, wherein the readable information portion links the blood sample and patient identification, wherein the readable information portion comprises a barcode. However, Spero et al. teaches the cartridge includes a readable information portion, wherein the readable information portion links the blood sample and patient identification, wherein the readable information portion comprises a barcode (see [0080] and [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al., Amano et al., and Tamir to include the cartridge includes a readable information portion, wherein the readable information portion links the blood sample and patient identification, wherein the readable information portion comprises a barcode, as disclosed in Spero et al., for tracking purposes (see Spero et al.: [0080]).

Claim(s) 19-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al., Amano et al., and Tamir, further in view of Lipoma et al. (US Publication No. 2004/0254599 A1) (previously cited).

Regarding claims 19-20 and 22-23, it is noted none of Fletcher et al., Amano et al., or Tamir specifically teach the integrated pain reduction module includes transcutaneous electrical nerve stimulation, heat, vibrations, or chemical analgesics. However, Lipoma et al. teaches the integrated pain reduction module includes transcutaneous electrical nerve stimulation, heat, vibrations, or chemical analgesics (see [0007] and [0157]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fletcher et al., Amano et al., and Tamir to include an integrated pain reduction module that includes transcutaneous electrical nerve stimulation, heat, vibrations, or chemical analgesics, as disclosed in Lipoma et al., so as to generate a sensory distraction that reduces the perception of pain resulting from the puncture (see Lipoma et al.: [0157]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791